DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: a sheet dispensing apparatus including the features “a first transmitter to transmit light, the first transmitter spaced from a first end of the light pipe, the first transmitter adapted to transmit light through the first end of the light pipe; a first receiver to receive light, the first receiver spaced from a second end of the light pipe to receive light transmitted by the first transmitter through the light pipe; determine whether the transmitted light is received or not received by the first receiver; and if received, enable the dispensing mechanism to dispense a sheet from the plurality of sheets” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claims 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: a method of dispensing a sheet including the steps “transmitting a first signal from a first side of the sheet support toward a first end of a first light pipe located on a second side of the sheet support; receiving the first signal from a second end of the first light pipe; and enabling, upon receiving the first signal from the second end of the first light pipe; and enabling, upon receiving the first signal from the second end of the first light pipe, the dispensing mechanism to detach a sheet from the plurality of sheets” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
s 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: a sheet material product including the features “an aperture disposed on the support, wherein the aperture enables transmission of a light beam from the first side of the support to the second side of the support.” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651